Citation Nr: 1144469	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  96-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, effective from June 3, 1986.  

(The issue of propriety of calculations for attorney fees is the subject of a separate document of the same date.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to March 1953.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

To the extent the appellant or his attorney desire to reopen a claim for an increased rating for hearing loss, they should do so with specificity at the RO.


FINDINGS OF FACT

1.  A Board decision of July 2004 that granted a 10 percent rating for sensorineural hearing loss prior to February 14, 2002 and denied a rating in excess of 10 percent thereafter.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  

2.  By rating of June 2006, an effective date of June 3, 1986 was assigned for the 10 percent rating.

3.  The Board's July 2004 decision was affirmed by the Court by memorandum decision of June 2009.

4.  There remains no active case or controversy as to an appeal on this issue.


CONCLUSION OF LAW

The criteria for dismissal of the appeal have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 19.5 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the appellant appealed to the United States Court of Appeals for Veterans Claims (hereinafter referred to as "the Court") a November 1990 Board of Veterans' Appeals (Board) decision that, in pertinent part, denied service connection for bilateral sensorineural hearing loss.  During the pendency of that appeal, the RO, in an October 1994 rating decision, in pertinent part, granted service connection and assigned a noncompensable evaluation for bilateral sensorineural hearing loss, effective June 3, 1986.  Appellant subsequently appealed that October 1994 rating decision.  A May 1995 RO hearing was held.

Appellant subsequently appealed an April 2002 rating decision, which, in pertinent part, increased an evaluation for bilateral sensorineural hearing loss from noncompensable to 10 percent, effective February 14, 2002.
 
In a July 2004 decision, the Board granted a 10 percent rating for bilateral hearing loss prior to February 14, 2002 and denied a rating in excess of 10 percent thereafter.

The Veteran's attorney submitted an appeal to the Court of Appeals for Veterans Claims (CAVC) that was received at the Board on August 31, 2004, that included the issue of a rating in excess of 10 percent for bilateral hearing loss.  

By rating action in June 2006, the RO effectuated the Board's July 2004 decision that granted a higher 10 percent rating for bilateral sensorineural hearing loss, effective as of June 3, 1986.

In October 2006, the Veteran's attorney submitted a statement in which he indicating that he was filing a notice of disagreement with the June 2006 RO rating decision and that the Veteran desires to appeal all issues.  However, the June 2006 RO rating decision merely implemented the Board's July 2004 decision that granted the higher 10 percent rating for bilateral sensorineural hearing loss.

In April 2007, the Board, mistakenly remanded the matter of a rating in excess of 10 percent for bilateral hearing loss, effective from June 3, 1986, for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Instead, the Board should have referred the matter as a new claim for a rating in excess of 10 percent for bilateral hearing loss to the RO for adjudication, in the first instance.  (Please see such referral in the Introduction.)

In a July 2008 memorandum, the RO correctly pointed out, in response to the Board's April 2007 remand, that they had no jurisdiction of this matter because it came from a final Board decision, which was appealed to the CAVC in August 2004.  

The Board notes that the CAVC affirmed the Board's July 2004 decision in an unpublished June 2009 memorandum decision. Therefore, the July 2004 Board decision is final and the issue is no longer on appeal as there remains no case or controversy as to that matter.   


ORDER

The appeal is dismissed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


